EXHIBIT 10.10

12% Senior Secured Note Due 2010

Warrants to Purchase Common Stock

VELOCITY EXPRESS CORPORATION

UNIT PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is entered into on July 3, 2006 by
and among (i) Velocity Express Corporation, a Delaware corporation (the
“Company”), (ii) New Delaware Delivery, Inc., Corporate Express Distribution
Services, Inc., Velocity Express Administration, Inc., Velocity Express Leasing,
Inc., Velocity Express Management Business Trust, Velocity Express, Inc., VXP
Leasing Mid-West, Inc., VXP Mid-West, Inc. (collectively, the “Guarantors”) and
(iii) Exeter Capital Partners IV, L.P., a Delaware limited partnership
(“Purchaser”).

BACKGROUND:

A. Concurrently with the execution and delivery of this Agreement, the Company
and Purchaser are entering into a Series A Preferred Stock, Common Stock and
Warrant Purchase Agreement (the “CD&L Securities Purchase Agreement”), pursuant
to which the Company is acquiring from Purchaser certain shares of Series A
Convertible Preferred Stock of CD&L, Inc., a Delaware corporation (“CD&L”),
shares of common stock of CD&L, and warrants to purchase shares of common stock
of CD&L (collectively, the “CD&L Securities”) in exchange for the Company’s
issuance to Purchaser of the Units (as defined below) in accordance with the
terms and conditions of this Agreement.

B. In consideration for the acquisition of the CD&L Securities, the Company
proposes to issue and sell to Purchaser, and Purchaser proposes to purchase from
the Company, 3,205 units (the “Units”), consisting of $3,205,000.00 aggregate
principal amount of the Company’s 12% Senior Secured Notes due 2010 (the
“Notes”), as guaranteed by each of the Guarantors, and warrants (each, a
“Warrant”) to purchase an aggregate of 1,105,725 shares (collectively, the
“Warrant Shares”) of common stock, par value $0.004 of the Company (the “Common
Stock”). Each Unit will consist of $1,000 principal amount of Notes and a
Warrant to purchase 345 Warrant Shares. The Units, the Notes, the Warrants and
the Warrant Shares are hereinafter referred to collectively as the “Securities.”

C. The Notes are to be issued pursuant to the provisions of an indenture dated
as of the date hereof (the “Indenture”) between the Company and Wells Fargo
Bank, N.A., as trustee (the “Trustee”).

D. The subsidiaries of the Company will guarantee the Notes on a senior secured
basis (the “Guarantees”). The Notes will have the benefit of the Security
Documents (as defined in the Indenture), pursuant to which the Company and the
Guarantors will, among other things, grant liens on certain of their assets as
set forth in the Security Documents. As used in this Agreement, “Notes” shall
include the Guarantees, unless the context otherwise requires.



--------------------------------------------------------------------------------

E. Concurrently with the execution and delivery of this Agreement, the Company
is: (a) entering into a Series Q convertible preferred stock purchase agreement
with certain parties, pursuant to which the Company is selling and issuing
shares of the Company’s Series Q convertible preferred stock, par value $0.004
per share (the “Series Q Preferred Stock”), for aggregate cash consideration of
at least $40.0 million; and (b) entering into Senior Secured Note and Warrant
Purchase Agreements with certain other parties, pursuant to which the Company is
selling and issuing an additional 75,000 Units (the “Additional Units”) for
aggregate cash consideration of at least $75.0 million.

F. Holders (including subsequent transferees) of the Warrants will have the
registration rights set forth in the Registration Rights Agreement dated as of
the date hereof (the “Registration Rights Agreement”) among the Company,
Purchaser and the purchasers of the Series Q Preferred Stock and the Additional
Units. Pursuant to the Registration Rights Agreement, the Company has agreed to
file with the Securities and Exchange Commission (the “Commission”) a shelf
registration statement (the “Shelf Registration Statement”) pursuant to Rule 415
under the Securities Act of 1933, as amended (the “Securities Act”), to cover
public resales of the Warrant Shares by the holders thereof and of the Common
Stock issuable upon conversion of the Additional Units and Series Q Preferred
Stock by the holders thereof.

G. The Securities will be offered and sold to Purchaser without being registered
under the Securities Act in reliance on one or more exemptions therefrom.

H. For purposes of this Agreement, each of this Agreement, the Indenture, the
Securities, the Registration Rights Agreement, the Escrow Agreement and the
Security Documents referred to in the Indenture are referred to collectively as
the “Transaction Documents”.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained
and for other good and valuable consideration, the receipt and sufficiency of
which by each of the parties hereto is hereby acknowledged, it is agreed as
follows:

1. Purchase and Sale of the Units.

(a) On the basis of the representations, warranties and agreements contained in
this Agreement, and subject to the terms and conditions set forth in this
Agreement, the Company agrees to issue and sell to Purchaser, and Purchaser
agrees to purchase from the Company, the Units in consideration for the
acquisition of the CD&L Securities in accordance with the terms and conditions
of the CD&L Securities Purchase Agreement.

 

2



--------------------------------------------------------------------------------

(b) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver or cause to be delivered to Purchaser certificates for the Notes
and the Warrants in the name of Purchaser. Purchaser’s Notes will be in global
or registered form, in accordance with written instructions previously provided
by Purchaser. Concurrently with the execution and delivery of this Agreement,
Purchaser shall deliver or cause to be delivered to the Company the CD&L
Securities in accordance with the terms and conditions of the CD&L Securities
Purchase Agreement.

2. Representations and Warranties of the Company. The Company and the
Guarantors, jointly and severally, represent and warrant to Purchaser as
follows:

(a) SEC Filings. The Company is subject to, and in full compliance with, the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Company has made available to
Purchaser through the EDGAR system true and complete copies of the Company’s
Annual Report on Form 10-K for the fiscal year ended July 2, 2005 (and any
amendments thereto filed prior to the date of this Agreement), the Company’s
Quarterly Reports on Form 10-Q for the fiscal periods ended October 1,
2005, December 31, 2005 and April 1, 2006, each of the Company’s Current Reports
on Form 8-K filed since July 2, 2005, the Company’s proxy statement pertaining
to its annual meeting of stockholders to be held on June 28, 2006 and each other
filing made by the Company with the Commission under the Exchange Act since
July 2, 2005 (collectively, the “SEC Filings”). The Company has not made any
filings with the Commission under the Exchange Act since July 2, 2005 except for
the SEC Filings. The SEC Filings, when they were filed with the Commission (or,
if any amendment with respect to any such document was filed, when such
amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Securities Act and the Exchange Act have been filed, together
with all exhibits required to be filed therewith. The Company and each of its
direct and indirect subsidiaries (collectively, the “Subsidiaries”) are engaged
in all material respects only in the business described in the SEC Filings, and
the SEC Filings contain a complete and accurate description in all material
respects of the business of the Company and the Subsidiaries. Each registration
statement and any amendment thereto filed by the Company and which has become
effective since January 1, 2004 pursuant to the Securities Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading, and the Company
will continue to make such filings as is necessary to comply with the
obligations of a company with a class of shares registered pursuant to Rule
12(g) of the Exchange Act. Each filing required to be made by the Company
pursuant to the Securities Act or the Exchange Act in connection with the

 

3



--------------------------------------------------------------------------------

acquisition of CD&L Inc. or the acquisition of any interest in CD&L Inc. shall,
when filed with the Commission, comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations thereunder and will not, as of such date, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. For purposes of clarity, when any of the following representations
and warranties of the Company and the Guarantors in this Section 2 are qualified
by reference to disclosures in the SEC Filings, such qualification shall apply
only to express statements set forth in the body of the relevant SEC Filings and
will not include disclosures set forth in exhibits included in the SEC Filings.

(b) Organization, Good Standing. The Company and each of the Subsidiaries has
been duly organized and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, except to the extent
such concept is inapplicable in such jurisdiction. Each of the Company and the
Subsidiaries is duly qualified and licensed and in good standing as a foreign
corporation in each jurisdiction in which its ownership or leasing of any
properties or the character of its operations require such qualification or
licensing (each of which jurisdictions is designated on Annex III to this
Agreement), except where the failure to be so qualified or licensed would not
have a material adverse effect on the condition, financial or otherwise, results
of operations, business or prospects of the Company and the Subsidiaries, taken
as a whole (a “Material Adverse Effect”) or where such concept is inapplicable
in such jurisdiction.

(c) Subsidiaries. The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the Subsidiaries. There
are no Subsidiaries other than those set forth on Exhibit 21.1 to the Annual
Report on Form 10-K included among the SEC Filings and CD&L Acquisition Corp.
None of the Subsidiaries owns or controls directly or indirectly, any
corporation, association or other entity. Except as described in the Annual
Report on Form 10-K included among the SEC Filings, the Company owns, either
directly or through other Subsidiaries, all of the outstanding capital stock of
each Subsidiary, in each case free and clear of all liens, charges, claims,
encumbrances, pledges, security interests, defects or other restrictions or
equities of any kind whatsoever; and all outstanding capital stock of the
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable and not issued in violation of any preemptive rights or
applicable securities laws.

(d) Power and Authority. Each of the Company and the Subsidiaries has all
requisite power and authority (corporate and other), and has obtained any and
all requisite authorizations, approvals, orders, licenses, certificates,
franchises and permits of and from all governmental or regulatory officials and
bodies, to own or lease its properties and conduct its business as described in
the SEC Filings, except where the failure to have any such power, authority,
authorization, approval, order license, certificate, franchise or permit would
not have a Material Adverse Effect; each of the Company and the Subsidiaries is
and has been doing business in compliance with all such authorizations,
approvals, orders, licenses, certificates, franchises and permits and all
federal, foreign, state and local laws, rules and regulations, except where the
failure to be in compliance would not have a Material Adverse Effect; and
neither the Company nor any of the Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such
authorization, approval, order, license, certificate, franchise or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(e) Capitalization. The Company has an authorized capitalization as set forth in
Annex IV to this Agreement. All issued and outstanding equity securities of the
Company (deeming the Series Q Preferred Stock and the Exchange Shares as
outstanding for this purpose) have been duly authorized and validly issued and
are fully paid and non-assessable, as applicable; the holders thereof have no
rights of rescission with respect thereto and are not subject to personal
liability by reason of being such holders; and none of such securities were
issued in violation of the preemptive rights of any securityholder of the
Company or any of the Subsidiaries or similar contractual rights granted by the
Company or any of the Subsidiaries.

(f) The Securities.

(i) The Notes will be issued pursuant to the terms and conditions of the
Indenture. The Indenture conforms in all material respects to the requirements
of the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and
the rules and regulations adopted by the Commission under the Securities Act,
the Exchange Act and the Trust Indenture Act (collectively, the “Rules and
Regulations”) applicable to an indenture which is qualified thereunder. The
Notes have been duly authorized and, when validly authenticated, issued,
delivered and paid for in the manner contemplated by the Indenture, will be duly
authorized, validly issued and outstanding obligations of the Company,
enforceable against the Company in accordance with their terms and entitled to
the benefits of the Indenture and the Security Documents.

(ii) The Warrants have been duly authorized and when validly issued, delivered
and paid for in the manner contemplated by this Agreement, will be duly
authorized, validly issued and outstanding obligations of the Company,
enforceable against the Company in accordance with their terms and will be duly
authorized, validly issued, fully-paid and non-assessable. The Warrant Shares
issuable upon exercise of the Warrants will, upon payment and issuance in
accordance with the terms of the Warrants, be duly authorized, validly issued,
fully-paid and non-assessable, and the Company has duly authorized and reserved
the Warrant Shares for issuance upon exercise of the Warrants.

(iii) The Warrant Shares will be issued in compliance with all applicable
federal and state securities laws and all applicable rules of the Nasdaq Stock
Market or any other stock exchange on which the Common Stock is then listed.

(iv) The Securities are not and will not be subject to any preemptive or other
similar rights of any securityholder of the Company or any of the Subsidiaries;
all corporate action required to be taken on behalf of the Company for the
authorization, issue and sale of the Securities has been duly and validly taken;
and the certificates representing the Warrant Shares will comply with the
requirements of the Delaware General Corporation Law.

 

5



--------------------------------------------------------------------------------

(v) Upon the issuance and delivery pursuant to the terms of this Agreement and
the Indenture, as applicable, of the Securities, the Purchaser will acquire good
and marketable title thereto (subject to restrictions imposed by applicable
federal and state securities laws) free and clear of any lien, charge, claim,
encumbrance, pledge, security interest, defect or other restriction or equity of
any kind whatsoever (other than restrictions created by the Purchaser).

(g) Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries together with the related notes thereto included in the
Annual Report on Form 10-K and the most recent Quarterly Report on Form 10-Q
included among the SEC Filings fairly present the financial position, income,
changes in stockholders’ equity, cash flow and results of operations of the
Company and the Subsidiaries at the respective dates and for the respective
periods to which they apply, and such financial statements have been prepared in
conformity with generally accepted accounting principles (“GAAP”) and the Rules
and Regulations, consistently applied throughout the periods involved (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the Securities Act).
Except as set forth in the financial statements of the Company set forth in the
Annual Report on Form 10-K and the most recent Quarterly Report on Form 10-Q
included among the SEC Filings, since the date of the latest financial
statements included in the most recent Quarterly Report on Form 10-Q included
among the SEC Filings: (i) neither the Company nor any of its Subsidiaries has
incurred any liabilities, contingent or otherwise, except those incurred in the
ordinary course of business, consistent (as to amount and nature) with past
practices, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect; (ii) there has been no
material adverse change or development involving a prospective material change
in the condition, financial or otherwise, or in the earnings, business,
prospects or results of operations of the Company and the Subsidiaries, taken as
a whole, whether or not arising in the ordinary course of business;
(iii) neither the Company nor any Subsidiary has entered into any material
transaction other than in the ordinary course of business; and (iv) the Company
has not declared or paid any dividend or made any other distribution on or in
respect of its capital stock. The outstanding debt, the property, both tangible
and intangible, and the businesses of each of the Company and the Subsidiaries
conform in all material respects to the descriptions thereof contained in the
Annual Report on Form 10-K and the most recent Quarterly Report on Form 10-Q
included among the SEC Filings.

(h) Taxes. Each of the Company and the Subsidiaries has filed all income and
franchise tax returns required to be filed (after giving effect to all
permissible extensions) through the date hereof by it in any jurisdiction, and
has paid all taxes shown to be due on such returns or claimed to be due from
such entities, other than those being contested in good faith, except where the
failure to so file or pay would not have a Material Adverse Effect. All tax
liabilities, including those being contested by the Company or the Subsidiaries
are adequately reserved for in the Company’s financial statements (in accordance
with GAAP). No tax deficiency has been asserted and no tax proceedings are
pending or, to the knowledge of the Company, are threatened against the Company
or any of the Subsidiaries which, if adversely determined would have a Material
Adverse Effect, and to the knowledge of the Company, no such deficiency or
proceeding is contemplated.

 

6



--------------------------------------------------------------------------------

(i) No Transfer Tax. No transfer tax, stamp duty or other similar tax is payable
by or on behalf of the Purchaser in connection with (i) the issuance by the
Company of the Securities, (ii) the purchase by the Purchaser of the Notes or
the Warrants from the Company or (iii) the consummation by the Company of any of
its obligations under this Agreement, the Indenture, the Warrants, the Escrow
Agreement or the Security Documents.

(j) Insurance. Each of the Company and the Subsidiaries maintains liability,
casualty and other insurance (subject to customary deductions and retentions)
against such risk of the types and in the amounts customarily maintained by
companies of comparable size to the Company engaged in similar businesses in
similar industries, all of which insurance is in full force and effect.

(k) Litigation. There is no action, suit, proceeding, litigation or governmental
proceeding pending or, to the knowledge of the Company, threatened or
contemplated against (or circumstances that are reasonably likely to give rise
to the same), or involving the properties or businesses of, the Company or any
of the Subsidiaries which questions the validity of the capital stock of the
Company or any of the Subsidiaries or any of the Transaction Documents or of any
action taken or to be taken by the Company or any of the Subsidiaries pursuant
to or in connection with any of the Transaction Documents. There are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties involving an amount in controversy in excess
of $150,000; and to the knowledge of the Company, no such actions, suits or
proceedings are threatened or contemplated.

(l) Authority and Binding Effect of Transaction Documents.

(i) The Company has the legal right and corporate power and authority to
authorize, issue, deliver and sell the Securities, to enter into the Transaction
Documents and to consummate the transactions provided for in the Transaction
Documents. This Agreement and each of the other Transaction Documents has been
duly and properly authorized, executed and delivered by the Company. When the
Company has duly executed and delivered each of the other Transaction Documents
(assuming the due execution and delivery thereof by each other party thereto),
each of the Transaction Documents will constitute a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as rights to indemnification may be limited by federal or state
securities laws and except for the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally.

(ii) Each Guarantor has the legal right and corporate (or other) power and
authority to authorize and make the Guarantees, to enter into the Transaction
Documents to which it will be a party and to consummate the transactions to
which it will be a party provided for in such Transaction Documents. Each
Guarantor has duly and properly authorized, executed and delivered this
Agreement and each of the other Transaction Documents to which it is a party.
When each Guarantor has duly executed and delivered this Agreement and each of
the other Transaction Documents to which it will be a party (assuming the due
execution and delivery thereof by each other party thereto), this Agreement and
each of the other Transaction Documents to which such

 

7



--------------------------------------------------------------------------------

Guarantor will be a party will constitute a legal, valid and binding agreement
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, except as rights to indemnification may be limited by federal or state
securities laws and except for the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally.

(iii) Prior to the date of this Agreement, the holders of a majority of the
issued and outstanding shares of Common Stock have executed and delivered to the
Company, in accordance with the Delaware General Corporation Law, a duly
executed and dated written consent of stockholders approving the issuance of the
Securities, the entering into of the Transaction Documents and the transactions
contemplated thereby.

(m) Non-Contravention.

(i) None of the Company’s issue and sale of the Securities, the execution or
delivery of the Transaction Documents, its performance hereunder and thereunder
or its consummation of the transactions contemplated herein and therein
conflicts or will conflict with or results or will result in any breach or
violation of any of the terms or provisions of, or constitutes or will
constitute a default under, or results or will result in a right of acceleration
of performance or the creation or imposition of any lien, charge, claim,
encumbrance, pledge, security interest, defect or other restriction or equity of
any kind whatsoever upon any property or assets of the Company or any of the
Subsidiaries pursuant to the terms of, (A) the certificate of incorporation or
by-laws of the Company or any of the Subsidiaries, (B) any license, contract,
indenture, mortgage, deed of trust, voting trust agreement, stockholders’
agreement, note, loan or credit agreement or other agreement or instrument to
which the Company or any of the Subsidiaries is a party or by which it or any
Subsidiary is or may be bound or to which its or any of the Subsidiaries’
properties or assets is or may be subject, or any indebtedness, or (C) any
statute, judgment, decree, order, rule or regulation directly applicable to the
Company or any of the Subsidiaries of any arbitrator, court, regulatory body or
administrative agency or other governmental agency or body, having jurisdiction
over the Company or any of the Subsidiaries or any of their respective
activities or properties, which, with respect to the foregoing clauses (B) and
(C) only, breach, violation or default would have a Material Adverse Effect.

(ii) None of the Guarantors’ grant of the Guarantees, the execution or delivery
of the Transaction Documents to which any of them is a party, the performance by
them of any of the Transaction Documents or their consummation of the
transactions contemplated in any of the Transaction Documents conflicts or will
conflict with or results or will result in any breach or violation of any of the
terms or provisions of, or constitutes or will constitute a default under, or
results or will result in a right of acceleration of performance or the creation
or imposition of any lien, charge, claim, encumbrance, pledge, security
interest, defect or other restriction or equity of any kind whatsoever upon any
property or assets of the Company or any of the Subsidiaries pursuant to the
terms of, (A) the certificate of incorporation or by-laws of the Company or any
of the Subsidiaries, (B) any license, contract, indenture, mortgage, deed of
trust, voting trust agreement, stockholders’ agreement, note, loan or credit

 

8



--------------------------------------------------------------------------------

agreement or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which it or any Subsidiary is or may be bound or
to which its or any of the Subsidiaries’ properties or assets is or may be
subject, or any indebtedness, or (C) any statute, judgment, decree, order, rule
or regulation directly applicable to the Company or any of the Subsidiaries of
any arbitrator, court, regulatory body or administrative agency or other
governmental agency or body, having jurisdiction over the Company or any of the
Subsidiaries or any of their respective activities or properties, which, with
respect to the foregoing clauses (B) and (C) only, breach, violation or default
would have a Material Adverse Effect.

(iii) Neither the Company nor any of the Subsidiaries (A) is in violation of its
certificate of incorporation or by-laws, (B) is in default in the performance of
any obligation, agreement or condition contained in any license, contract,
indenture, mortgage, installment sale agreement, lease, deed of trust, voting
trust agreement, stockholders’ agreement, note, loan or credit agreement,
purchase order, agreement or instrument evidencing an obligation for borrowed
money or other material agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which the Company or any of the Subsidiaries
may be bound or to which the property or assets of the Company or any of the
Subsidiaries is subject or affected or (C) is in violation in any respect of any
law, ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject, except any violation or default under the
foregoing clauses (B) or (C) as would not have a Material Adverse Effect.

(iv) Except as disclosed on Annex VII to this Agreement, none of: (A) the
execution, delivery or performance of the CD&L Securities Purchase Agreements or
the Voting Agreements, (B) the consummation of the transactions contemplated
therein or (C) the execution and delivery of the Merger Agreement conflicts or
will conflict with or results or will result in any breach or violation of any
of the terms or provisions of, or constitutes or will constitute a default
under, or results or will result in a right of acceleration of performance or
the creation or imposition of any lien, charge, claim, encumbrance, pledge,
security interest, defect or other restriction or equity of any kind whatsoever
upon any property or assets of CD&L Inc. pursuant to the terms of any indenture,
mortgage, deed of trust, note, loan or credit agreement or other agreement or
instrument pertaining to indebtedness of CD&L or any of its subsidiaries to
which CD&L Inc. or any of its subsidiaries is a party or by which CD&L Inc. or
any of its subsidiaries is or may be bound or to which CD&L Inc. or any of its
subsidiaries’ properties or assets is or may be subject.

(n) Required Consents. Except as disclosed on Annex VIII to this Agreement, no
consent, approval, authorization or order of, and no filing with, any court,
arbitrator, regulatory body, government agency or other body, domestic or
foreign, or any other third party is required for the execution, delivery or
performance of this Agreement, any of the other Transaction Documents or the
transactions contemplated by this Agreement or any of the other Transaction
Documents, other than the filing of a Form D with the Commission under the
Securities Act, the filing of an Information Statement with the Commission
pursuant to Regulation 14C under the Exchange Act, the filing of an

 

9



--------------------------------------------------------------------------------

application to list the Notes on the Private Offerings, Resale and Trading
through Automated Linkages Market (“Portal”), the filing of an application to
list the Warrant Shares on the Nasdaq Stock Market or as may be required under
state securities or Blue Sky laws.

(o) Matters.

(i) The Company and the Subsidiaries are in compliance in all material respects
with all applicable federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours. To the knowledge of the Company, there are no
pending investigations involving the Company or any of the Subsidiaries by the
U.S. Department of Labor or any other governmental agency responsible for the
enforcement of such federal, state, local or foreign laws and regulations. To
the knowledge of the Company, there is no unfair labor practice charge or
complaint against the Company or any of the Subsidiaries pending before the
National Labor Relations Board or any strike, picketing, boycott, dispute,
slowdown or stoppage pending or threatened against or involving the Company or
any of the Subsidiaries. Neither the Company nor any of the Subsidiaries is or
ever have been a party to any collective bargaining agreement, and no collective
bargaining agreement is currently being negotiated by the Company or any of the
Subsidiaries. No material labor dispute with the employees of the Company or any
of the Subsidiaries exists or, to the knowledge of the Company, is imminent.

(ii) Neither the Company nor any of the Subsidiaries is a party to, or bound by,
any employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 280G(b) of the
Internal Revenue Code.

(iii) Neither the Company nor any Subsidiary has any liability for the improper
classification by the Company of such employees as independent contractors or
leased employees.

(p) ERISA. No “employee pension benefit plan,” “employee welfare benefit plan”
or “multi-employer plan” of the Company (“ERISA Plans”) as such terms are
defined in Sections 3(2), 3(1) and 3(37), respectively, of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or any trust
created thereunder has engaged in a “prohibited transaction” within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) which could subject the Company to any material tax penalty
on prohibited transactions and which has not adequately been corrected. No
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the 30-day notice under Section 4043 of ERISA has been waived) has
occurred with respect to any employee benefit plan which might reasonably be
expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(q) Stabilization. None of the Company, any of the Subsidiaries or any Affiliate
(as defined below) of the Company or any Subsidiary has taken or will take,
directly or indirectly, any action designed to or which has constituted or which
might be expected to cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities, the Series Q Preferred Stock,
the Exchange Shares or otherwise. For purposes of this Agreement, an “Affiliate”
is any person or entity who, directly or indirectly, controls, is controlled by
or is under common control with subject person or entity, where the term
‘control’ has the meaning ascribed to it under the Exchange Act.

(r) Intellectual Property.

(i) All trademarks, trade names and other rights to inventions, know-how,
patents, copyrights, confidential information and other intellectual property,
(collectively, the “Intellectual Property”) of the Company and its Subsidiaries
is currently in compliance with all legal requirements (including timely
filings, proofs and payments of fees) and is valid and enforceable, except where
the failure to be in compliance or to be valid and enforceable has not and could
not reasonably be expected to have a Material Adverse Effect on the Company and
its Subsidiaries taken as a whole and except as described on Annex VIII to this
Agreement. No Intellectual Property of the Company or its Subsidiaries which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted has
been or is now involved in any cancellation, dispute or litigation, and, to the
knowledge of the Company, no such action is threatened. No patent of the Company
or its Subsidiaries has been or is now involved in any interference, reissue,
re-examination or opposition proceeding. Except as set forth on Annex VIII to
this Agreement, the Company has no reason to believe, and has not received any
written notice, that the conduct by the Company and the Subsidiaries of their
respective businesses infringe or conflict with any such rights of others with
respect to any of the foregoing.

(ii) All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
knowledge of the Company, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

 

11



--------------------------------------------------------------------------------

(iii) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.

(s) Real and Personal Property. The Company and each Subsidiary has good and
marketable title to all real properties and all other properties and assets
owned by it, in each case free from liens, encumbrances and defects except those
disclosed in the SEC Filings and except for liens, encumbrances and defects that
arise in the ordinary course of business and which are not material in amount
and do not materially adversely affect the use made or proposed to be made of
such property; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them

(t) Qualification of the Securities.

(i) The Notes satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act. Application has been made to designate the Notes as Portal-
eligible securities in accordance with the rules and regulations of the NASD.
The Company has been advised by the NASD that the Notes have been designated
Portal-eligible securities in accordance with the rules and regulations of the
NASD.

(ii) The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act, and is listed on the Nasdaq Stock Market under the symbol “VEXP”. The
Warrant Shares have been approved for listing on the Nasdaq Stock Market. The
Company has taken no action that was designed to terminate, or that is likely to
have the affect of terminating, trading of the Common Stock on the Nasdaq Stock
Market, nor has the Company received any notification that the Commission or the
Nasdaq Stock Market is contemplating terminating such trading. The Company is,
and after giving effect to the issuance of the Notes, the Warrants, the Exchange
Shares and the Series Q Preferred Stock and the entering into of the Transaction
Documents will be, in compliance with applicable Nasdaq continued listing
requirements following the Company’s filing and distribution of the Required
Information Statement (as defined below). There are no proceedings pending or,
to the knowledge of the Company, threatened against the Company relating to the
continued listing of the Common Stock on Nasdaq and the Company has not received
any notice of, nor to the knowledge of the Company is there any basis for, the
delisting of the Common Stock from Nasdaq.

 

12



--------------------------------------------------------------------------------

(u) Questionable Payments. Neither the Company nor any of the Subsidiaries has,
nor, to the knowledge of the Company, has any officer, director or employee of
the Company or any of the Subsidiaries or any other person acting on behalf of
the Company or any of the Subsidiaries, for the benefit of the Company or any
such Subsidiaries at any time during the last five years, (i) made any unlawful
gift or contribution to any candidate for federal, state, local or foreign
political office, or failed to disclose fully any such gift or contribution in
violation of law, or (ii) made any payment to any federal, state, local or
foreign governmental officer or official, which would be reasonably likely to
subject the Company or any of the Subsidiaries to any damage or penalty in any
civil, criminal or governmental litigation or proceeding (domestic or foreign).
Each of the Company’s and the Subsidiaries’ internal accounting controls are
sufficient to cause the Company and the Subsidiaries to comply in all material
respects with the Foreign Corrupt Practices Act of 1977, as amended.

(v) Security Interests. The Security Documents, upon execution and delivery
thereof, will create, in favor of the Trustee for the benefit of the Trustee and
the holders of the Notes, a valid and enforceable, and upon filing of financing
statements of the Collateral (as such term is defined in the Indenture) with the
appropriate governmental authorities (including payment of the appropriate
filing or recording fees and any applicable taxes) and delivery of the
applicable documents to the Trustee in accordance with the provisions of the
Security Documents, perfected security interests in the Collateral. Except as
expressly contemplated by the Security Documents, the security interests in the
Collateral will be senior to all other security interests in any existing or
after acquired collateral of the Company and its Subsidiaries.

(w) Minute Books Complete. The minute books of each of the Company and the
Subsidiaries have been made available to Kelley Drye & Warren LLP and summarize
in all material respects all meetings and actions of the directors and
stockholders of each of the Company and the Subsidiaries since the time of their
respective incorporation.

(x) Environmental Matters. Neither the Company nor any of the Subsidiaries has
been notified in writing that it is liable with respect to obligations under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or any similar law (“Environmental Laws”), except for any liability as
would not have a Material Adverse Effect, and it is not aware of any facts or
circumstances which could reasonably be expected to result in any such
liability. The Company and the Subsidiaries are in substantial compliance with
all applicable existing Environmental Laws, except for such instances of
non-compliance which would not have a Material Adverse Effect. The term
“Hazardous Material” means (i) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (ii) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl and (v) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulation under or
within the meaning of any other Environmental Law. To the Company’s knowledge,
no disposal, release or discharge of Hazardous Material has occurred on, in, at
or about any of the facilities or properties of the Company or any of the
Subsidiaries, except for any such disposal, release or discharge which is in
compliance with Environmental Laws or which would not have a Material Adverse
Effect. Except as described in the SEC Filings, to the Company’s knowledge:
(A) there has been no storage, disposal, generation, transportation, handling or
treatment of hazardous substances or

 

13



--------------------------------------------------------------------------------

solid wastes by the Company or any of the Subsidiaries (or to the knowledge of
the Company, any of its predecessors in interest) at, upon or from any of the
property now or previously owned or leased by the Company or any of the
Subsidiaries in violation of any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit or which would require remedial action which
has not been taken, under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for such violations and failures to
take remedial action which would not result in, singularly or in the aggregate,
a Material Adverse Effect; and (B) there has been no material spill, discharge,
leak, emission, injection, escape, dumping or release of any kind onto such
property or into the environment surrounding such property by the Company or any
of the Subsidiaries of any solid waste or Hazardous Materials, except for such
spills, discharges, leaks, emissions, injections, escapes, dumping or releases
which would not result in, singularly or in the aggregate, a Material Adverse
Effect.

(y) Not Investment Company. The Company is not an “investment company” or a
company controlled by an “investment company” or, to the Company’s knowledge, an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(z) Private Offering.

(i) Neither the Company nor any Affiliate of the Company has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any “security” (as defined in the Securities Act),
which is or will be integrated with the sale of the Units in a manner that would
require the registration of any of the Securities under the Securities Act.

(ii) None of the Company, any Affiliate of the Company or any other person
acting on its or their behalf has engaged in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act
in connection with any offer or sale of the Securities.

(iii) None of the Company, any Affiliate of the Company or any other person
acting on its or their behalf has engaged in any directed selling efforts with
respect to the Securities, and each of the Company and its Affiliates have
complied with the offering restrictions requirement of Regulation S under the
Securities Act. Terms used in this paragraph have the meanings given to them by
Regulation S under the Securities Act.

(iv) Assuming (A) the accuracy of the representations, warranties and agreements
of the Purchaser contained in Section 3 of this Agreement and (B) compliance by
the Purchaser with the offering and transfer procedures and restrictions
described in the Indenture and the Warrants, and after giving effect to the
offer and sale of the Series Q Preferred Stock and the Additional Units
occurring concurrently with the offer and sale of the Securities contemplated by
this Agreement, it is not necessary, in connection with the issuance and sale of
the Units in the manner contemplated by this Agreement to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act.

 

14



--------------------------------------------------------------------------------

(aa) Payment Restrictions. No Subsidiary is prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such Subsidiary’s capital stock, from repaying to the Company any loans or
advances to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary.

(bb) Transactions with Affiliates. Except as disclosed in the SEC Filings and
except for the Expense Reimbursement Agreement with TH Lee Putnam Ventures, none
of the officers, directors or 5% or greater stockholders of the Company, none of
their respective Affiliates and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

(cc) Internal Controls. Except as described in the SEC Filings, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the SEC Filings, the Company has established
disclosure controls and procedures (as defined in Securities Act Rules 13a-13
and 15d-13) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, including the
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the Securities Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
most recently filed Quarterly Report on Form 10-Q included among the SEC Filings
and the Company presented in its most recently filed periodic report under the
Securities Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Securities Act.

(dd) Credit Compliance. To the knowledge of the Company, neither the Company nor
any agent acting on its behalf has taken or will take any action that might
cause this Agreement or the sale of the Notes to violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System, in each case as in effect
on the date hereof.

 

15



--------------------------------------------------------------------------------

(ee) Transaction Structure. The solicitation of the holders of the capital stock
and debt securities of CD&L Inc. to be acquired by the Company with the proceeds
from the sale of the Units, the acquisition of the CD&L Securities, the related
issue and sale of the Exchange Shares, the concurrent issue and sale of Series Q
Preferred Stock and the consummation of the sale of Units each have been and
will be made in compliance with the reporting, disclosure and procedural
requirements of the Securities Act, the Exchange Act, Delaware General
Corporation Law, the Nasdaq Stock Market and all other applicable laws, rules
and regulations. The solicitation, delivery and performance of the Voting
Agreements has been and will be made in compliance with the reporting,
disclosure and procedural requirements of the Securities Act, the Exchange Act,
Delaware General Corporation Law, the Nasdaq Stock Market and all other
applicable laws.

(ff) Representations in Other Transaction Documents. To the knowledge of the
Company, each representation and warranty set forth in the Transaction Documents
of each party to the Transaction Documents, other than the Purchaser, which is
not qualified by a materiality standard is true and correct in all material
respects, and each such representation and warranty that is qualified by a
materiality standard is true and correct in all respects.

3. Representations and Warranties of Purchaser. By executing and delivering this
Agreement, Purchaser represents to the Company as follows:

(a) Purchaser Knowledge and Status.

(i) Purchaser is an “accredited investor” as defined in Regulation D under the
Securities Act and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities, and has such business and financial experience as is required to
give it the capacity to utilize the information received, to evaluate the risks
involved in purchasing the Securities, and to protect its own interests in
connection with the purchase of the Securities and is able to bear the risks of
an investment in the Securities;

(ii) Purchaser understands that the Securities are “restricted securities” and
have not been registered under the Securities Act and Purchaser is acquiring the
Units in the ordinary course of Purchaser’s business and for its own account for
investment only, has no present intention of distributing any of such Securities
and has no arrangement or understanding with any other persons regarding the
distribution of such Securities;

(iii) Purchaser will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in compliance with the
Securities Act, applicable state securities laws and the respective rules and
regulations promulgated thereunder;

(iv) Purchaser has, in connection with its decision to purchase the Units,
relied only upon the representations and warranties of the Company

 

16



--------------------------------------------------------------------------------

contained in this Agreement. Purchaser understands that the Securities to be
issued to Purchaser have not been registered under the Securities Act, or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of Purchaser’s investment intent as expressed in this
Agreement, and Purchaser is able to bear the economic risk of holding the
Securities for an indefinite period of time and can afford a complete loss of
its investment; and

(v) In connection with the private placement of the Units, no person has been
authorized to provide any representation which is inconsistent or in addition to
those in the SEC Filings. Purchaser acknowledges that it has not received or
relied on any such representations.

(b) International Actions. Purchaser acknowledges and agrees that no action has
been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Securities, or possession or
distribution of offering materials in connection with the issue of the
Securities, in any jurisdiction outside the United States. If Purchaser is
located outside the United States, it has or will take all actions necessary for
the sale of the Securities to comply with all applicable laws and regulations in
each foreign jurisdiction in which it offers, sells or delivers Securities or
has in its possession or distributes any offering material, in all cases at its
own expense.

(c) Registration Required. Purchaser hereby covenants with the Company not to
make any sale of the Securities without complying with the provisions of this
Agreement, the Indenture and the Warrants and, with respect to the Warrant
Shares, the Registration Rights Agreement, and without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied (unless
Purchaser is selling such Shares in a transaction not subject to the prospectus
delivery requirement), and Purchaser acknowledges that the certificates
evidencing the Securities will be imprinted with a legend that prohibits their
transfer except in accordance therewith.

(d) Power and Authority.

(i) Purchaser is duly organized and in good standing in the jurisdiction of its
organization;

(ii) Purchaser has the full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and
Purchaser has taken all necessary action to authorize the execution, delivery
and performance of this Agreement; and

(iii) this Agreement has been duly authorized, executed and delivered, and
constitutes a valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as

 

17



--------------------------------------------------------------------------------

enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of Purchaser in this Agreement may
be legally unenforceable.

(e) Prohibited Transactions. During the thirty (30) day period preceding the
date of this Agreement, neither Purchaser nor any Affiliate of Purchaser, which
(i) had knowledge of the transactions contemplated hereby, (ii) has or shares
discretion relating to Purchaser’s investments or trading or information
concerning Purchaser’s investments, including in respect of the Securities, or
(iii) is subject to Purchaser’s review concerning such Affiliate’s investments
or trading (collectively, “Trading Affiliates”), has, directly or indirectly,
effected or agreed to effect any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
1934 Act) with respect to the Common Stock, granted any other right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Common Stock or otherwise sought to hedge
its position in the Common Stock, in each case for (A) the account for which
Warrants have been acquired or (B) any other account in which the beneficial
owners of the account for which Warrants have been acquired are the beneficial
owners of at least fifty percent (50%) of such account (each, a “Prohibited
Transaction”). Prior to the earliest to occur of (A) the effective date for the
registration of the Warrant Shares or (B) 180 days after the date of this
Agreement, Purchaser shall not engage, and shall not permit any Affiliate
controlled by it to engage, directly or indirectly, in a Prohibited Transaction.

(f) No Tax or Legal Advice. Purchaser understands that nothing in this
Agreement, or any other materials presented to Purchaser in connection with the
purchase and sale of the Securities constitutes legal, tax or investment advice.
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

4. Covenants and Agreements of the Company. The Company covenants and agrees
with Purchaser as follows:

(a) During the five-year period following the Closing Date, provided any of the
Notes remain outstanding, the Company shall furnish to Purchaser all reports,
documents, information and financial statements filed by the Company with the
Commission pursuant to the Trust Indenture Act, the Exchange Act or the Rules
and Regulations.

(b) During the two-year period following the date of this Agreement, for so long
as and at any time that the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon request of any holder of the Notes, the Company shall furnish
to such holder, and to any prospective purchaser or purchasers of the Notes
designated by such holder, information satisfying the requirements of subsection
(d)(4) of Rule 144(A) under the Securities Act. This covenant is intended to be
for the benefit of the holders from time to time of the Notes, and prospective
purchasers of the Notes designated by such holders.

 

18



--------------------------------------------------------------------------------

(c) The Company shall not, and it shall use reasonable efforts to ensure that no
Affiliate of the Company will, “offer,” “sell” or solicit offers to buy or
otherwise negotiate in respect of any “security” (as each of such terms are
defined in the Securities Act) which could be integrated with the sale of the
Notes or the Warrants in a manner that would require the registration of the
Notes or the Warrants under the Securities Act.

(d) The Company shall not, so long as the Notes are outstanding, be or become
(and use its best efforts not to be or become owned by) an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act, and the
Company shall not be or become (and use its best efforts not to be or become
owned by) a closed-end investment company required to be registered, but not
registered under the Investment Company Act.

(e) The Company shall comply with the all agreements set forth in the
representation letters of the Company to The Depository Trust Company relating
to the approval of the Notes for “book-entry” transfers.

(f) For a period ending on the earlier of five (5) years from the date of this
Agreement or the date on which the aggregate principal amount of the Note
(together with notes issued in connection with the sale of Additional Units
simultaneous herewith) outstanding is less than $1,000,000, the Company shall
maintain the Portal (or, alternatively national securities exchange listing)
listing of the Notes, and the Nasdaq Stock Market (or another national
securities exchange) listing of the Common Stock.

(g) The Company agrees to file a Notice of Sale of Securities pursuant to
Regulation D, Section 4(6), and/or Uniform Limited Offering Exemption on Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to Purchaser promptly after such filing.

(h) For a period of ninety (90) trading days (being a day on which the Nasdaq
Stock Market is open for trading equity securities) after the effectiveness of
the Shelf Registration Statement (the “Lock Up Period”), the Company will not,
directly or indirectly, (A) announce an offering of, or file a registration
statement with the Commission relating to, any equity securities of the Company
(other than the offering and registration contemplated by the Registration
Rights Agreement) or, without the prior written consent of the holders of a
majority of the principal amount of Notes then outstanding, offer for sale,
sell, assign, transfer, pledge, contract to sell or otherwise dispose of (or
enter into any transaction or device which is designed to, or could be expected
to, result in the disposition or purchase by any person at any time in the
future of) any shares of Common Stock or debt securities (other than short term
debt securities) or securities convertible into or exercisable or exchangeable
for shares of Common Stock or debt securities (other than short term debt
securities), or sell or grant options, warrants or rights with respect to any
shares of Common Stock or debt securities (other than short term debt
securities) or securities convertible into or exercisable or exchangeable for
Common Stock, debt securities (other than short term debt securities) or
substantially similar securities (other than the grant of options, warrants,
convertible debenture or rights that are currently authorized pursuant to option
plans existing on the date hereof), or (B) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of

 

19



--------------------------------------------------------------------------------

such shares of Common Stock, whether any such transaction described in the
foregoing clauses (A) or (B) is to be settled by delivery of Common Stock, debt
securities (other than short term debt securities) or other securities, in cash
or otherwise. Notwithstanding anything to the contrary contained herein, during
the Lock Up Period (I) the Company may issue (x) the Securities as contemplated
by this Agreement, (y) shares of Common Stock (and rights to purchase such
shares) under the Company’s employee benefit plans, qualified stock option plans
or other employee compensation plans existing on the date hereof or pursuant to
currently outstanding options, warrants, convertible debentures or other rights
to purchase or acquire Common Stock and (z) equity securities in one or more
private placements by the Company, so long as the Company does not file a
registration statement with the Commission on behalf of the private placement
investors until the Commission has declared effective the Shelf Registration
Statement and (II) the Company may file one or more registration statements that
include only securities issuable under employee plans approved by the Board of
Directors and registered on Form S-8.

(i) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:00 a.m., New York City Time, on the first Business Day
following the date of this Agreement, issue a press release (the “Press
Release”) reasonably acceptable to Context Capital, disclosing all material
terms of the transactions contemplated by this Agreement, but not disclosing the
identity of any of the Purchaser, and announcing the acquisition of the
Company’s interest in CD&L Inc. and the execution of the merger agreement with
CD&L Inc. and, to the extent permitted by applicable law, disclosing the
material terms of such acquisition and merger. On or before 9:00 a.m., New York
City Time, on the second Business Day following the date of this Agreement, the
Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the Exchange Act, and attaching the material Transaction Documents (including,
without limitation, this Agreement and all schedules and exhibits to this
Agreement), as exhibits to such filing. From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Press Release. Except as expressly provided in the foregoing sentence, the
Company shall not, and shall cause each of its Subsidiaries and each of their
respective officers, directors, employees and agents, not to, provide any
Purchaser with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the filing of the Press Release without the
express written consent of such Purchaser. In the event of a breach of the
foregoing covenant by the Company, any Subsidiary, or each of its respective
officers, directors, employees and agents, in addition to any other remedy
available to the Purchaser, a Purchaser shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents; provided, that the Purchaser shall give to the
Company notice at least twenty four (24) hours prior to making any such
disclosure and allow the Company the option of making such public disclosure
during such twenty four (24) hour period. No Purchaser shall have any liability
to the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, shareholders or agents for any such disclosure.

 

20



--------------------------------------------------------------------------------

(j) In connection with the receipt of the written consent of the holders of at
least 62.5 % of each class of outstanding preferred stock of the Company
(separately by class) and the holders of a majority of the issued and
outstanding shares of Common Stock, which consent was obtained prior to the
execution and delivery of this Agreement, approving the issuance of Common Stock
upon exercise of the Warrants and upon conversion of the Series Q Preferred
Stock, the Company will prepare and file with the Commission an information
statement pursuant to Rule 14c-2 of the Exchange Act regarding such matters (the
“Required Information Statement”) as soon as possible, and in any event within
twenty (20) days (but if such twentieth (20th) day is not a Business Day, then
on the next succeeding Business Day), after the date of this Agreement and
thereafter mail such Required Information Statement to its other stockholders as
soon as practicable as such mailing is permitted in compliance with the Exchange
Act. If the Commission reviews such information statement, the Company will seek
to resolve all comments made by the Commission so that the Information Statement
can be mailed as expeditiously as possible.

5. Closing Deliveries.

(a) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to Purchaser a copy of each Transaction Document, executed by each
party thereto other than Purchaser.

(b) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to the Purchaser the legal opinion of Briggs and Morgan P.A.,
counsel to the Company, addressed to the Purchaser and dated concurrently with
this Agreement, in substantially the form attached hereto as Annex V to this
Agreement.

(c) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to the Purchaser a certificate of the Company signed on behalf of
the Company by the principal executive officer and by the chief financial or
chief accounting officer of the Company, in their capacities as such, dated the
date of this Agreement, to the effect that each of such persons has carefully
examined this Agreement and each of the other Transaction Documents, and that:

(i) the representations and warranties of the Company and the Guarantors in this
Agreement and each of the other Transaction Documents are true and correct;

(ii) no stop order suspending the qualification or exemption from qualification
of the Securities shall have been issued and no proceedings for that purpose
shall have been commenced or, to the knowledge of the Company, be contemplated;

(iii) since the date of the most recent financial statements included in the SEC
Filings, there has been no material adverse change in the condition, financial
or otherwise, business, prospects or results of operation of the Company and the
Subsidiaries, taken as a whole;

 

21



--------------------------------------------------------------------------------

(iv) none of the SEC Filings or any amendment or supplement thereto includes any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; and

(v) subsequent to the respective dates as of which information is given in the
SEC Filings: (A) neither the Company nor any of the Subsidiaries has incurred up
to and including the date of this Agreement, other than in the ordinary course
of its business, any material liabilities or obligations, direct or contingent;
(B) neither the Company nor any of the Subsidiaries has paid or declared any
dividends or other distributions on its capital stock; (C) neither the Company
nor any of the Subsidiaries has entered into any material transactions not in
the ordinary course of business; (D) there has not been any change in the
capital stock (other than pursuant to the Company’s stock option plan or stock
purchase plan or the exercise of warrants outstanding on such respective dates)
or the short-term or long-term debt of the Company or any of the Subsidiaries;
(E) neither the Company nor any of the Subsidiaries has sustained any material
loss or damage to its property or assets, whether or not insured; and (F) there
is no litigation which is pending or, to the Company’s knowledge, threatened or
contemplated against the Company or any of its Affiliates which would, if
decided adversely, have a Material Adverse Effect.

(d) Concurrently with the execution and delivery of this Agreement, the Company
shall have delivered to Purchaser a certificate signed on behalf of the Company
by the secretary of the Company, in his capacity as such, dated the date of this
Agreement, as to:

(i) the absence of any contemplated proceeding for the merger, consolidation,
liquidation or dissolution of the Company or any Subsidiary, as the case may be,
or the sale of all or substantially all of its assets;

(ii) the due adoption and full force and effect of the By-laws of the Company
(with a copy of the By-laws attached);

(iii) resolutions adopted by the Board of Directors of the Company and/or a
committee thereof authorizing the Securities and the consummation of the
transactions contemplated by this Agreement and each of the other Transaction
Documents (with copies of such resolutions attached); and

(iv) the incumbency, authorization and signatures of those officers of the
Company signing this Agreement, each of the other Transaction Documents and/or
any certificate delivered in connection therewith.

6. Payment of Expenses. Each party hereto shall pay its own expenses incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement, except as otherwise provided in this Section 6. For clarity, the
Company acknowledges (a) it will pay the fees payable to the NASD, CUSIP Service
Bureau and DTC incurred in connection with the listing of the Notes for trading
on Portal, and (b) it will pay the fees and expenses required to be paid by it
under the other Transaction Documents and any other related agreements entered
into by it on the date hereof in connection with the transactions contemplated
by this Agreement.

 

22



--------------------------------------------------------------------------------

7. Representations and Agreements to Survive Delivery. All representations,
warranties and agreements contained in this Agreement or contained in
certificates of officers of the Company submitted pursuant to this Agreement
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of Purchaser, the Company, or of the
Subsidiaries, and shall survive the issuance and delivery of the Units to
Purchaser.

8. Reliance by the Placement Agent. The parties agree and acknowledge that
Jefferies & Company, Inc., as placement agent, may rely on the representations,
warranties, agreements and covenants of the Company contained in this Agreement
and may rely on the representations and warranties of the Purchaser set forth in
Sections 3(a), (b), (c) and (f) of this Agreement as if such representations,
warranties, agreements and covenants, as applicable, were made directly to
Jefferies & Company, Inc. The parties further agree that Jefferies & Company,
Inc. may rely on or, if Jefferies & Company, Inc. so requests, be specifically
named as an addressee of, the legal opinions to be delivered pursuant to
Section 5(c) of this Agreement.

9. Allocation of Purchase Price to Notes and Warrants. The Company and Purchaser
agree that for U.S. federal income tax purposes: (a) the purchase price for each
Unit ($943.40 and $3,023,597 in the aggregate) shall be allocated between the
Note and the Warrants which comprise such Unit based on their relative fair
market values on the date of issuance of the Units; (b) the fair market value of
the Warrants is equal to $1.094 per Warrant Share initially issuable upon
exercise thereof ($1,209,663.15 in the aggregate for all of the Warrants) and
the fair market value of each $1,000 principal amount of Notes is $565.97;
(c) the aggregate “issue price” of the Notes under section 1273(b) and (c) of
the Code is $1,813,933.85 and (d) the “yield to maturity” of the Notes under
section 1272(a) of the Code is 24.37%. The Company and Purchaser agree to use
such allocation of the purchase price between the Notes and the Warrants and the
resulting issue price of the Notes for all relevant U.S. federal income tax
purposes.

10. Miscellaneous.

(a) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (i) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (ii) if delivered from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (A) if delivered by first-class
registered or certified mail domestic, three business days after so mailed,
(B) if delivered by nationally recognized overnight carrier, one (1) business
day after so mailed, (C) if delivered by International Federal Express (or
comparable service), two (2) business days after so mailed, (D) if delivered by
facsimile, upon electric confirmation of receipt on the first business day after
the transaction and shall be delivered as addressed as follows:

if to the Company or the Guarantors, to:

Velocity Express Corporation

One Morningside Drive North

Building B – Suite 300

Westport, CT 06880

Attention: Chief Financial Officer

Telephone: (612) 337-4525

Telecopy: (612) 337-4588

 

23



--------------------------------------------------------------------------------

if to Purchaser, to:

 

Exeter Capital Partners IV, L.P.       10 East 53rd Street, 32nd Floor       New
York, New York 10022       Attention:  

 

      Telephone:  

 

      Telecopy:  

 

     

or, in each case, or at such other address or addresses as may have been
furnished in writing in accordance with this Section 9(a) by the party to be so
notified.

(b) Binding Effect. This Agreement shall inure solely to the benefit of and
shall be binding upon Purchaser, the Company, the Guarantors, and their
respective successors, legal representatives and assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Agreement or any provisions
contained in this Agreement.

(c) Entire Agreement. This Agreement, together with the other Transaction
Documents, constitutes the entire agreement of the parties hereto and supersedes
all prior written or oral agreements, understandings and negotiations with
respect to the subject matter hereof.

(d) Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

(e) Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

(f) Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and Purchaser. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Securities.

 

24



--------------------------------------------------------------------------------

(g) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(h) Consent to Jurisdiction, etc.

(i) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
SUPREME COURT IN THE CITY AND STATE OF NEW YORK AND ANY APPELLATE COURT
THEREFROM OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND ANY APPELLATE COURT THEREFROM (COLLECTIVELY, THE “NEW YORK COURTS”), IN
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING
THERETO, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE HEARD AND
DETERMINED IN THE NEW YORK COURTS. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

(ii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
ANY OF THE NEW YORK COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE NEW YORK COURTS.

(iii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10(a).
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

25



--------------------------------------------------------------------------------

(i) Interpretation. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent and no rule of
strict construction shall be applied against any party.

(j) Counterparts and Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. This Agreement may also be executed and
delivered via facsimile, which shall be deemed an original.

[signature page follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement as of
the date first above written.

 

The Company:   VELOCITY EXPRESS CORPORATION   By:  

/s/ Edward W. Stone

  Name:  

Edward W. Stone

  Title:  

Chief Financial Officer

The Guarantors:   CORPORATE EXPRESS DISTRIBUTION SERVICES, INC.   By:  

/s/ Edward W. Stone

  Name:  

Edward W. Stone

  Title:  

Chief Financial Officer

  VELOCITY EXPRESS LEASING, INC.   By:  

/s/ Edward W. Stone

  Name:  

Edward W. Stone

  Title:  

Chief Financial Officer

[Signature Page to Unit Purchase Agreement]

 

The Guarantors (continued):   VELOCITY EXPRESS, INC.   By:  

/s/ Edward W. Stone

  Name:  

Edward W. Stone

  Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

  VXP LEASING MID-WEST, INC.   By:  

/s/ Edward W. Stone

  Name:  

Edward W. Stone

  Title:  

Chief Financial Officer

  VXP MID-WEST, INC.   By:  

/s/ Edward W. Stone

  Name:  

Edward W. Stone

  Title:  

Chief Financial Officer

Purchaser:   EXETER CAPITAL PARTNERS IV, L.P.   BY:   EXETER IV ADVISORS, L.P.
GENERAL PARTNER   BY:   EXETER IV ADVISORS, INC., GENERAL PARTNER   By:  

/s/ Kurt Bergquist

  Name:   Kurt Bergquist   Title:   Vice President

[Signature Page to Unit Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT 10.12

Annex I

Units Purchased

 

Name of Purchaser

 

Number of Units

 



--------------------------------------------------------------------------------

EXHIBIT 10.12

Annex II

Guarantors

Corporate Express Distribution Services, Inc.

Velocity Express Leasing, Inc.

Velocity Express, Inc.

VXP Leasing Mid-West, Inc.

VXP Mid-West, Inc.



--------------------------------------------------------------------------------

EXHIBIT 10.12

Annex III

Jurisdictions in which Qualified



--------------------------------------------------------------------------------

EXHIBIT 10.12

Annex IV

Capitalization



--------------------------------------------------------------------------------

Annex V

Form of Briggs & Morgan P.A. Opinion



--------------------------------------------------------------------------------

Annex VI

Contraventions and Consents

 

A. Contraventions:

 

B. Consents:

Annex VII

IP Disclosures

On November 30, 2000, Velocity Express, Inc. entered into a Settlement Agreement
with Velocity Courier, Inc. in connection with the parties’ use of certain
“Velocity” trademarks. Pursuant to the terms of the settlement, Velocity
Express, Inc. is permitted to use the Velocity trademarks anywhere in the United
States except for the City of Chicago and the territory that extends 50 miles
from the Chicago city limits, but within the State of Illinois. The Settlement
Agreement required Velocity Express, Inc. to amend its trademark applications to
reflect this exclusion. The Company anticipates that it will initiate concurrent
use proceedings in order to clarify territorial rights with respect to two
“Velocity” trademark registrations (Velocity and Velocity Express).